Exhibit 10.36

AMENDMENT NO. 1 TO

THIRD AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) dated as of October 26, 2009, is entered into by and among THE
MOHEGAN TRIBE OF INDIANS OF CONNECTICUT, a federally recognized Indian Tribe and
Native American sovereign nation (the “Tribe”), the MOHEGAN TRIBAL GAMING
AUTHORITY, a governmental instrumentality of the Tribe (the “Borrower”), and
BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative Agent”),
with the consent of the Required Lenders pursuant to Section 12.01 of the Third
Amended and Restated Loan Agreement dated as of December 10, 2008 (as amended,
the “Loan Agreement”) among the Tribe, the Borrower, the Administrative Agent,
and the lenders signatory thereto from time to time (the “Lenders”). Capitalized
terms set forth without definition in this Amendment shall have the meanings set
forth in the Loan Agreement. Reference is made to the following facts:

RECITALS

A. The Borrower has informed the Administrative Agent that concurrently with or
prior to the effectiveness of this Amendment, the Borrower will issue second
lien notes (collectively, the “Second Lien Notes”) in favor of certain
noteholders, in an aggregate principal amount of up to $200,000,000. The net
proceeds of the Second Lien Notes shall be used to (i) prepay the Term Loans in
full, (ii) repay a portion of the outstanding Revolving Loans, and (iii) pay
transaction costs related to such issuance.

B. Concurrently with the prepayment of the Revolving Loans described above, the
Aggregate Revolving Commitments shall be reduced by $25,000,000.

C. Additionally, the Borrower has requested that the Required Lenders amend the
Loan Agreement to permit the sale or lease of a portion of the Pocono Downs
property in connection with the proposed development of a hotel on such parcel.
The hotel is in the early concept phase and the idea currently being considered
contemplates an approximately six acre parcel southwest of the existing casino
at Pocono Downs.

AGREEMENT

For good and valuable consideration, the adequacy and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

1. Section 1.01—Definitions. Section 1.01 of the Loan Agreement is hereby
amended by adding the following at the end of the defined term “Agreement”:

“Amendment No. 1 Effective Date” shall mean the date upon which each of the
conditions precedent to Amendment No. 1 to Third Amended and Restated Loan
Agreement among the Tribe, the Borrower and the Administrative Agent have been
satisfied, each in form and substance acceptable to the Administrative Agent.

 

-1-



--------------------------------------------------------------------------------

2. Section 1.01—Definitions. Section 1.01 of the Loan Agreement is hereby
amended by deleting the defined term “Applicable Rate” and substituting the
following in its place (it being understood that such changes to the Applicable
Rate shall become effective on the Amendment No. 1 Effective Date and result in
an immediate change in the interest applicable to the Loans):

“Applicable Rate” means the following percentages per annum, based upon the
Total Leverage Ratio as set forth in the most recent Compliance Certificate or
Pricing Certificate received by the Administrative Agent pursuant to
Sections 8.02(b) or (c):

 

Pricing
Level

  

Total Leverage
Ratio

  

Commitment Fee

   Eurodollar
Rate and
Letters of
Credit   Base Rate
Margin 1    <4.50:1    0.250% unless the Total Leverage Ratio is less than
4.00:1.00, in which case the Commitment Fee rate shall be 0.20%    2.500%  
1.250% 2    ³4.50:1 but <5.00:1    0.250%    2.750%   1.500% 3    ³5.00:1 but
<5.50:1    0.375%    3.000%   1.750% 4    ³5.50:1 but <6.00:1    0.375%   
3.250%   2.000% 5    ³6.00:1 but <6.50:1    0.500%    3.500%   2.250% 6   
³6.50:1 but <7.00:1    0.500%    3.750%   2.500% 7    ³7.00:1    0.500%   
4.000%   2.750%

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day of the
first calendar month immediately following the date a Compliance Certificate or
Pricing Certificate is delivered pursuant to Section 8.02(b) or (c); provided,
however, that if a Compliance Certificate or Pricing Certificate is not
delivered when due in accordance with such Section, then Pricing Level 7 shall
apply as of the first Business Day after the date on which such Compliance
Certificate or Pricing Certificate was required to have been delivered until the
Compliance Certificate or Pricing Certificate is delivered.

 

-2-



--------------------------------------------------------------------------------

3. Section 1.01—Definitions. Section 1.01 of the Loan Agreement is hereby
amended by deleting the defined term “Permitted Dispositions” and substituting
the following in its place:

“Permitted Dispositions” means (a) Dispositions of Authority Property which,
during the period following the Closing Date, do not have an aggregate book
value which is in excess of 5% of the aggregate book value of the assets
comprising Mohegan Sun (in each case, valuing the asset disposed of as of the
date of its Disposition and in comparison to the value of Mohegan Sun as of the
date of the latest Disposition), determined with reference to the then most
recent audited financial statements of Borrower, and (b) the Permitted Pocono
Transaction.

4. Section 1.01—Definitions. Section 1.01 of the Loan Agreement is hereby
amended by adding the following language following the defined term “Permitted
Right of Others”:

“Permitted Pocono Transaction” means the transaction pursuant to which the
applicable Pocono Downs Subsidiary or Pocono Downs Subsidiaries, as the case may
be, sells or leases a portion of the Pocono Downs property (the “Excess Parcel”)
to a third-party purchaser or lessee, as applicable, which purchaser or lessee
shall be not be an Affiliate of the Borrower, subject to the following
conditions:

(a) such sale or lease, as the case may be, of the Excess Parcel shall be
evidenced by either (i) a deed conveying such Excess Parcel or (ii) a ground
lease providing for the lease of the Excess Parcel, for the purpose of having a
hotel with a minimum of 200 rooms constructed on such Excess Parcel (the
“Project”), which deed or lease, as applicable, shall be in form and substance
reasonably satisfactory to the Administrative Agent;

(b) in connection with a sale or lease of the Excess Parcel, the Pocono Downs
Subsidiaries and the Administrative Agent shall amend and restate, for the
benefit of the Lenders, the applicable Pocono Downs Mortgage(s) and any related
security documents to reflect the removal of the Excess Parcel from the lien of
such mortgage(s);

(c) following conveyance or lease of the Excess Parcel as contemplated herein,
if the Borrower or the applicable Pocono Downs Subsidiary enters into a lease or
sublease, as applicable, of the Project (such lease or sublease being referred
to as the “Project Lease”), concurrently with the execution of such Project
Lease, (i) the landlord under the Project Lease shall deliver to the
Administrative Agent an executed estoppel certificate, (ii) the Borrower or the
applicable Pocono Downs Subsidiary shall execute and deliver a leasehold
mortgage with respect to the Project Lease, and (iii) the Administrative Agent
shall receive the commitment of the Title Company to issue a lender’s title
policy, along with such endorsements as the Administrative Agent may request,
with respect to the leasehold mortgage referred to in clause (ii), each of which
items shall be in form and substance reasonably acceptable to the Administrative
Agent;

(d) in connection with such sale or lease, the Borrower shall cause the Title
Company to deliver to the Administrative Agent a bring-down of the title
insurance policy relating to the Pocono Downs property to reflect the release of
the Excess Parcel and a leasehold mortgage policy relating to the Project Lease,
if applicable, along with such other endorsements to such title policy as the
Administrative Agent may reasonably require;

 

-3-



--------------------------------------------------------------------------------

(e) in connection with a sale or lease of the Excess Parcel, the Borrower shall
obtain (i) a new survey of the Pocono Downs property evidencing the partitioning
and conveyance of such Excess Parcel as a separate legal parcel, which survey
shall be in form and substance reasonably acceptable to the Administrative
Agent, and (ii) evidence that the Excess Parcel constitutes a separate tax lot,
and shall promptly deliver such survey and evidence to the Administrative Agent;

(f) with respect to any sale of the Excess Parcel, the Borrower shall prepay the
Loans from the Net Cash Proceeds of such transaction to the extent provided for
in Section 2.07;

(g) both before and after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing;

(h) the Borrower shall agree to deliver to the Administrative Agent, promptly
upon request, such documentation as the Administrative Agent may reasonably
request regarding the status of construction of the project to be developed on
the Excess Parcel; and

(i) the Borrower shall deliver to the Administrative Agent, promptly upon the
consummation of such transaction, a true and correct copy of each agreement or
other document executed or delivered in connection with such transaction.

5. Section 2.01 – Revolving Loans. Upon the Amendment No. 1 Effective Date, the
Aggregate Revolving Commitments shall be reduced by $25,000,000. In connection
with such reduction, each Lender’s Revolving Commitment shall be reduced in
accordance with such Lender’s Applicable Revolving Percentage of such reduction
amount.

6. Section 9.03—Indebtedness. Section 9.03 of the Loan Agreement is hereby
amended by (i) deleting “and” at the end of clause (j) thereof, (ii) deleting
“.” at the end of clause (k) thereof and substituting “; and” therefor, and
(iii) inserting the following as new clause (l) following the existing clause
(k):

(l) Indebtedness (which may consist Capital Lease obligations of the Borrower or
the applicable Pocono Downs Subsidiary) in an aggregate principal amount not to
exceed $55,000,000 at any time outstanding in connection with the development of
the Project.

7. Section 9.13(a)—Maximum Total Leverage Ratio. Section 9.13(a) of the Loan
Agreement is hereby deleted in its entirety and the following is hereby
substituted therefor:

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as of the
last day of any Fiscal Quarter described in the matrix below, to exceed the
ratio set forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

   Maximum
Ratio

September 30, 2009 through December 31, 2010

   7.25:1.00

March 31, 2011

   7.00:1.00

June 30, 2011

   6.75:1.00

September 30, 2011

   6.50:1.00

December 31, 2011 and thereafter

   6.25:1.00

 

-4-



--------------------------------------------------------------------------------

8. Section 9.13(b)—Senior Leverage Ratio. Section 9.13(b) of the Loan Agreement
is hereby deleted in its entirety and the following is hereby substituted
therefor:

(b) Senior Leverage Ratio. Permit the Senior Leverage Ratio to exceed, as of the
last day of any Fiscal Quarter described in the matrix below, the ratio set
forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

   Maximum
Ratio

September 30, 2009 through March 31, 2010

   4.75:1.00

June 30, 2010 through December 31, 2010

   4.50:1.00

March 31, 2011 through September 30, 2011

   4.25:1.00

December 31, 2011 and thereafter

   3.75:1.00

9. Section 9.17—Capital Expenditures. Section 9.17(d) of the Loan Agreement is
hereby deleted in its entirety and the following is hereby substituted therefor:

(d) Capital Expenditures made in respect of Mohegan Sun, Pocono Downs and for
Related Businesses (including, to the extent characterized as a Capital
Expenditure, Capital Expenditures for associated licensing fees) in an aggregate
amount which does not exceed $125,000,000 during the period following the
Closing Date; and

10. Section 11.11(a)—Collateral and Guaranty Matters. Section 11.11(a) of the
Loan Agreement is hereby deleted in its entirety and the following is hereby
substituted therefor:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration of or termination of all Letters
of Credit, (ii) that is sold or leased or to be sold or leased as part of or in
connection with any sale or lease permitted hereunder or under any other Loan
Document including, without limitation, the Permitted Pocono Transaction, or
(iii) subject to Section 12.01, if approved, authorized or ratified in writing
by the Required Lenders;

 

-5-



--------------------------------------------------------------------------------

11. Exhibit B – Compliance Certificate. The form of Compliance Certificate
attached to the Loan Agreement as Exhibit B is hereby amended and restated in
its entirety with the form of Compliance Certificate attached to this Amendment
as Annex I.

12. Amendment Fee. The Borrower hereby agrees to pay to the Administrative
Agent, for the account of the Lenders, an amendment fee to each Lender
consenting to this Amendment at the rate advised to the Lenders (the “Amendment
Fee”). The Amendment Fee will be payable to the Lenders within one Business Day
following the Amendment No. 1 Effective Date.

13. Conditions Precedent. The effectiveness of this Amendment is subject to the
prior satisfaction of each of the following conditions (the date of such
satisfaction being referred to herein as the “Amendment No. 1 Effective Date”),
each of which shall be in form and substance satisfactory to the Administrative
Agent:

(a) the Administrative Agent shall have received this Amendment, duly executed
by the Borrower and the Tribe;

(b) the Administrative Agent shall have received a written consent from each of
the Required Lenders, substantially in the form of Exhibit A attached hereto;

(c) the Administrative Agent shall have received an intercreditor agreement with
respect to the Second Lien Notes, duly executed by the Borrower and the trustee
for the holders of the Second Lien Notes, substantially in the form of Exhibit
B;

(d) the Administrative Agent shall have received all such Collateral Documents,
financing statements, control agreements, and other documents as the
Administrative Agent may require in order to create or preserve a first priority
Lien on any collateral which is also subject to a Lien benefiting the holders of
the Second Lien Notes;

(e) the Administrative Agent shall have received a true and correct copy of the
indenture pursuant to which the Second Lien Notes were issued, along with all
other schedules, instruments, agreements and other documents issued in
connection therewith; and

(f) the Loans shall have been prepaid in an aggregate amount equal to 100% of
all Net Cash Proceeds received on account of the Second Lien Notes, which
prepayment shall be applied in the manner provided for in Section 2.07(f) of the
Loan Agreement.

 

-6-



--------------------------------------------------------------------------------

14. Reaffirmation of Loan Documents; No Default; No Defenses; etc. Each of the
Borrower and the Tribe hereby reaffirms the Loan Agreement, as amended by this
Amendment, and the Loan Documents and its respective obligations to the
Administrative Agent and Lenders thereunder. Each of the Borrower and the Tribe
represents and warrants that there are no outstanding Events of Default by it
under the Loan Agreement or any Loan Document. The representations and
warranties of the Tribe and each Loan Party contained in Articles V and VI of
the Loan Agreement and each other Loan Document are true and correct on and as
of the date of this Amendment, except to the extent that such representations
and warranties specifically refer to an earlier date, in which such
representations and warranties refer to such earlier date, and except that for
purposes of this sentence, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 of the Loan Agreement refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 8.01 of the Loan Agreement. Each of the Borrower and the Tribe
acknowledges that the Administrative Agent and Lenders have fully complied with
their respective obligations under any Loan Document and that neither the
Borrower nor the Tribe has any defenses to the validity, enforceability or
binding effect of any Loan Document.

15. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which when taken
together, shall constitute but one and the same instrument.

16. Otherwise Not Affected. In the event of any conflict or inconsistency
between the Loan Agreement and the provisions of this Amendment, the provisions
of this Amendment shall govern. Except to the extent set forth herein, the Loan
Agreement shall remain unaltered and in full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

MOHEGAN TRIBAL GAMING AUTHORITY By:   /S/    MARILYNN R. MALERBA         Name:  

Marilynn R. Malerba

Title:  

Chairwoman

 

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT (for the limited purpose of joining
in Section 14 as to itself) By:   /S/    MARILYNN R. MALERBA         Name:  

Marilynn R. Malerba

Title:  

Chairwoman

 

BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer By:  
/S/    MAURICE WASHINGTON         Name:  

Maurice Washington

Title:  

Vice President

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT OF LENDER

This Consent of Lender (this “Consent”) is delivered pursuant to the proposed
Amendment No. 1 to Third Amended and Restated Loan Agreement (the “Amendment”),
dated as of the date hereof, amending the Third Amended and Restated Loan
Agreement dated as of December 10, 2008, among The Mohegan Tribe of Indians of
Connecticut, a federally recognized Indian Tribe and Native American sovereign
nation (the “Tribe”), the Mohegan Tribal Gaming Authority, a governmental
instrumentality of the Tribe, the Lenders (as defined therein), and Bank of
America, N.A., as Administrative Agent.

The undersigned Lender hereby consents to the execution, delivery and
performance of the Amendment and to the execution and delivery of the Amendment
by the Administrative Agent on its behalf, substantially in the form presented
to the undersigned as a draft. It is acknowledged and agreed that the Borrower
and the Tribe are entitled to rely on this Consent.

 

 

 

NAME OF LENDER

By:     Name:   Title:   Dated:  

 

-9-



--------------------------------------------------------------------------------

EXHIBIT B

INTERCREDITOR AGREEMENT

See attached.

 

-10-



--------------------------------------------------------------------------------

Annex I

COMPLIANCE CERTIFICATE

 

-11-